Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a synchronous motor controlled by the synchronous motor drive; a processor; and a memory that includes instructions that, when executed by the processor, cause the processor to: read an output current signal; 
extract, based on the output current signal, a signature of a parameter imbalance corresponding to the synchronous motor drive, wherein the signature of the parameter imbalance corresponds to a sinusoidal component of the parameter imbalance; and 
compensate for the current harmonics induced by parameter imbalance in a closed loop using a feedback path, by generating a correction voltage command term based on the signature of the parameter imbalance.
With respect to claim 10, the Prior Art does not teach reading an output current signal;
extracting, based on the output current signal, a signature of a parameter imbalance corresponding to the synchronous motor drive, wherein the signature of the parameter imbalance corresponds to a sinusoidal component of the parameter imbalance; and 
Compensating for the current harmonics induced by parameter imbalance in a closed loop using a feedback path, by generating a correction voltage command term based on the signature of the parameter imbalance.


With respect to claim 19, the Prior Art does not teach a processor; and a memory that includes instructions that, when executed by the processor, cause the processor to: read an output current signal; 
extract, based on the output current signal, a signature of a parameter imbalance corresponding to a synchronous motor drive, wherein the signature of the parameter imbalance corresponds to a sinusoidal component of the parameter imbalance; 
compensate for the current harmonics induced by parameter imbalance in a closed loop using a feedback path by generating a voltage correction command term based on the signature of the parameter imbalance; and 
applying the voltage correction command term to a base voltage command to output a final voltage command to a pulse width modulator that operates an inverter of the synchronous motor drive.
Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846